      Case 2:17-cv-00149-RAH-SRW Document 63 Filed 11/10/20 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                   MIDDLE DISTRICT OF ALABAMA
                        NORTHERN DIVISION

BRIAN M. SNOW,                       )
AIS# 228680,                         )
                                     )
      Plaintiff,                     )
                                     )
vs.                                  )      CIVIL ACTION NO.:
                                     )      2:17-CV-149-RAH-SRW
LT. HINES, et al.,                   )
                                     )
      Defendants.                    )

               DEFENDANTS ’ SUPPLEMENTAL EXHIBIT LIST

      COME NOW the Defendants , Lieutenant Derrick Hines, and Officer

Cedric Weathers, through undersigned counsel, and submit their Supplemental

Exhibit List for the evidentiary he aring set for November 10, 2020, at 2:00 p.m.

as follows:

      1.      January 5, 2017 Alabama Department of Corrections (ADOC ) Daily
              X-Ray Log Bates stamped 000717; and

      2.      January 5, 2017 Nursing En counter Tool, Bates stamped 000718 -
              000719.

      Respectfully submitted this 10 t h day November 2020.


                                     STEVEN T. MARSHALL
                                     ATTORNEY GENERAL



                                     /s/ Mary Goldthwaite
                                     MARY GOLDTHWAITE
                                     Assistant Attorney General
                                     Counsel for Defendant s
     Case 2:17-cv-00149-RAH-SRW Document 63 Filed 11/10/20 Page 2 of 2




OF COUNSEL:

OFFICE OF THE ATTORNEY GENERAL
501 Washington Avenue
Montgomery, AL 36130
(334) 353-9189 (T)
(334) 353-8400 (F)
Mary.Goldthwaite@Alabamaa g.gov


                       CERTIFICATE OF SERVICE

      I hereby certify that on August 12, 2020, I electronically filed the

foregoing Defendants’ Supplemental Exhibit List with the Clerk of the Court,

using the CM/ECF s ystem, and that I have further served a copy of Defendants’

Supplemental Exhibit List and Exhibits Bates stamped 000717-000719 on the

Plaintiff, via electronic mail to Latori Lewis, latlewis@geogroup.com , who is

located at the Alabama Therapeutic Education Facility 102 Industrial Parkway ,

Columbiana, Alabama 35051 where inmate Brian Snow is housed. Ms. Lewis

will forward these documents to inmate Snow.



                                    /s/ Mary Goldthwaite
                                    OF COUNSEL




                                      2
